Wade, C. J.
The gravamen of the plaintiff’s petition is substantially that the defendant, being desirous of forming a corporation, induced the plaintiff to subscribe for a share of stock in the embryo corporation, under the following agreement: that if the plaintiff would subscribe for said share of stock, the defendant “would personally pledge himself and guarantee to this plaintiff that he would not have to pay for or keep said stock, as he would take and pay for the same himself if petitioner did not want it, and the defendant could not fin'd a purchaser for it;” that “with this assurance and guarantee, made by said defendant in parol [italics ours], he being directly and personally interested in the promotion of said Farmers Warehouse Company, and being financially interested in the same, petitioner, relying solely upon said promise of defendant to pay and take said one share of stock himself, or to secure some one else to do so, subscribed for the same in order to enable the said J. L. Sweat ["the defendant] to save himself from the embarrassment of having pledged one share of stock for this petitioner. Petitioner avers that he did not want said stock, and would not have subscribed for the same had not defendant made the promise *93and statements alleged, and that it was solely on account of said promises and assurances of defendant that he subscribed for the same.” Eeld, that the petition was subject to demurrer, on the ground that the contract rested in parol; and therefore the court did not err in dismissing the suit. See Civil Code (1910), § 3222 (7); Hightower v. Ansley, 126 Ga. 8 (54 S. E. 939, 7 Ann. Cas. 927); Morse v. Douglas, 112 App. Div. 798 (99 N. Y. Supp. 392); Cook on Corporations (7th ed.), § 339; Weatherly v. Cotter, 142 Ga. 457 (83 S. E. 104). Judgment affirmed.
Decided March 15, 1918.
Action for breach of contract; from city court of Waycross— Judge McDonald. June 16, 1917.
Parker & Parker, for plaintiff.
Wilson & Benneit, for defendant.

Jenkins and Luke, JJ., eoneur.